Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection. 
Claim Rejections - 35 USC § 103
3.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GARCIA AZORERO (US 20190357130 A1) hereinafter GARCIA in view of HU (US 20190386894 A1) and further in view of SENARATH (US 2019/0289444 A1).  

a second interface component (GARCIA, ¶0099, transmitter 302) configured to communicate with a policy control server (GARCIA, Fig.6 and ¶0130, communicating to PC-NSS 108 (i.e. policy control server)); and a first processor (GARCIA, ¶0100, processor 308) that implements a slice selection function (GARCIA, ¶0100, that execute or implement a network slice selection function; also see ¶0071, network slice selection functionality), where in response to the attach request, the slice selection function is configured to send a first request to the policy control server through the second interface component to obtain a slice selection policy for the UE (GARCIA, Fig.6 and ¶0130 and ¶0140, sending a network slice selection request to PC-NSS 108 through transmitter 302 to receive or obtain policy decisions applicable to the PDU session for the UE; also see ¶0089, network slice for the UE to the configuration of a network selection policy in the PC-NSS), and to receive a first response from the policy control server through the second interface component (GARCIA, Fig.6 and ¶0140, and receive a response from NG PF which is implemented in same network node as the PC-NSS through transmitter 302). 

In the same field of endeavor, HU teaches response that includes the slice selection policy indicating a plurality of charging rules for the UE that are each mapped to a different one of the network slices (HU, ¶0021-22, response message that include network slice connection policy indicating charging policy/rule for the UE correspond (therefore mapped) to different network slices); wherein the slice selection function is configured to select a network slice for the UE based on the charging rules during the attach procedure (HU, ¶0020-22 and ¶0027, network slice selection for UE based on charging policy during an attach procedure), wherein each charging rule of the charging rules includes a rate for a corresponding network slice (HU, ¶0160-161, charging policy includes rating group for corresponding network slice), and dynamic account information for an account associated with the UE (HU, ¶0043 and ¶0089, dynamically deploying usage report/account information and statistics about traffic usage and online or offline 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of HU into invention of GARCIA in order to perform service management based on service policy information that is sent by the gateway user plane to increase participation level of the UE and improve service management capability of the UE. 
However, GARCIA in view of HU does not explicitly teach wherein each charging rule of the charging rules include a dynamic rate for corresponding network slice determined by a rating engine based on network conditions of the network.
In the same field of endeavor, SENARATH teaches wherein each charging rule of the charging rules include a dynamic rate for corresponding network slice determined by a rating engine based on network conditions of the network (SENARATH, ¶0176-178 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of SENARATH into invention of GARCIA and HU in order to respond to demand-based charging in a communication network, such as a 5G wireless communication network for dynamically controlling customer traffic in a network when demand-based charging is being used by the network (SENARATH, ¶0002). 
As per claim 10, GARCIA teaches a method operable in a network that is partitioned into network slices (GARCIA, ¶0099-100, method operable in a network that is positioned into network slices), the method comprising: receiving, in a slice selection server, an attach request initiated by User Equipment (UE) to attach to the network for an attach procedure (GARCIA, Fig.6 and ¶0128 and ¶0152, receiving in a MMF/AMF 104 or 300 an attach request initiated by UE for PDU session establishment during attach procedure); sending, in response to the attach request, a first request from the slice selection server to a policy control server to obtain a slice selection policy for the UE (GARCIA, Fig.6 and ¶0130 and ¶0140, sending a network slice selection request to PC-NSS 108 through transmitter 302 to receive or obtain policy decisions applicable to the PDU session for the UE; also see ¶0089, network slice for the UE to the configuration of a network selection policy in the PC-NSS); receiving a first response in the slice selection server from the policy control server (GARCIA, Fig.6 and ¶0140, and 
However, GARCIA does not explicitly teach response indicating a plurality of charging rules for the UE that are each mapped to a different one of the network slices; selecting, at the slice selection sever, a network slice for the UE based on the charging rules during the attach procedure, wherein each charging rule of the charging rules includes a rate for a corresponding network slice, and dynamic account information for an account associated with the UE; sending an attach response to the UE through the first interface component that includes a network slice identifier (ID) for the network slice selected for the UE; wherein a charging rule ID is inserted in the attach response indicating the charging rule mapped to the network slice selected for the UE.  
In the same field of endeavor, HU teaches response indicating a plurality of charging rules for the UE that are each mapped to a different one of the network slices (HU, ¶0021-22, response message that include network slice connection policy indicating charging policy/rule for the UE correspond (therefore mapped) to different network slices); selecting, at the slice selection sever, a network slice for the UE based on the charging rules during the attach procedure (HU, ¶0020-22 and ¶0027, network slice selection for UE based on charging policy during an attach procedure), wherein each charging rule of the charging rules includes a rate for a corresponding network slice, (HU, ¶0160-161, charging policy includes rating group for corresponding network slice), and dynamic account information for an account associated with the UE (HU, ¶0043 and ¶0089, dynamically deploying usage report/account information and statistics about traffic usage and online or offline related report associated with the UE); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of HU into invention of GARCIA in order to perform service management based on service policy information that is sent by the gateway user plane to increase participation level of the UE and improve service management capability of the UE. 
However, GARCIA in view of HU does not explicitly teach wherein each charging rule of the charging rules include a dynamic rate for corresponding network slice determined by a rating engine based on network conditions of the network.
In the same field of endeavor, SENARATH teaches wherein each charging rule of the charging rules include a dynamic rate for corresponding network slice determined by a rating engine based on network conditions of the network (SENARATH, ¶0176-178 and ¶0181, charging policy includes dynamic rate for corresponding network service slice determined by mobile virtual network operator or MVNO (i.e. rating engine) based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of SENARATH into invention of GARCIA and HU in order to respond to demand-based charging in a communication network, such as a 5G wireless communication network for dynamically controlling customer traffic in a network when demand-based charging is being used by the network (SENARATH, ¶0002). 
As per claim 19, GARCIA teaches a non-transitory computer readable medium embodying programmed instructions executed by one or more processors (GARCIA, ¶0100, memory 306 that have a computer program instructions executed by processor 308), wherein the instructions direct the processors to implement: a slice selection server of a network that is partitioned into network slices (GARCIA, ¶0099-100, MMF/AMF 104 or 300 of a network that is positioned into network slices); the slice selection server receives an attach request initiated by User Equipment (UE) to attach to the network for an attach procedure (GARCIA, Fig.6 and ¶0128 and ¶0152, receiving in a MMF/AMF 104 or 300 an attach request initiated by UE for PDU session establishment during an attach procedure); in response to the attach request, the slice selection server sends a request to a policy control server to obtain a slice selection policy for the UE (GARCIA, Fig.6 and ¶0130 and ¶0140, sending a network slice selection request to PC-NSS 108 through transmitter 302 to receive or obtain policy decisions applicable to the PDU session for the UE; also see ¶0089, network slice for the UE to the configuration of a network selection policy in the PC-NSS), and receives a 
However, GARCIA does not explicitly teach response indicating a plurality of charging rules for the UE that are each mapped to a different one of the network slices; selecting, at the slice selection sever, a network slice for the UE based on the charging rules during the attach procedure, wherein each charging rule of the charging rules includes a rate for a corresponding network slice, and dynamic account information for an account associated with the UE; sending an attach response to the UE through the first interface component that includes a network slice identifier (ID) for the network slice selected for the UE; wherein a charging rule ID is inserted in the attach response indicating the charging rule mapped to the network slice selected for the UE.  
In the same field of endeavor, HU teaches response indicating a plurality of charging rules for the UE that are each mapped to a different one of the network slices (HU, ¶0021-22, response message that include network slice connection policy indicating charging policy/rule for the UE correspond (therefore mapped) to different network slices); selecting, at the slice selection sever, a network slice for the UE based on the charging rules during the attach procedure (HU, ¶0020-22 and ¶0027, network slice selection for UE based on charging policy during an attach procedure), wherein each charging rule of the charging rules includes a rate for a corresponding network slice, (HU, ¶0160-161, charging policy includes rating group for corresponding network slice), and dynamic account information for an account associated with the UE (HU, ¶0043 and ¶0089, dynamically deploying usage report/account information and statistics about traffic usage and online or offline related report associated with the UE); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of HU into invention of GARCIA in order to perform service management based on service policy information that is sent by the gateway user plane to increase participation level of the UE and improve service management capability of the UE. 
However, GARCIA in view of HU does not explicitly teach wherein each charging rule of the charging rules include a dynamic rate for corresponding network slice determined by a rating engine based on network conditions of the network.
In the same field of endeavor, SENARATH teaches wherein each charging rule of the charging rules include a dynamic rate for corresponding network slice determined by a rating engine based on network conditions of the network (SENARATH, ¶0176-178 and ¶0181, charging policy includes dynamic rate for corresponding network service slice determined by mobile virtual network operator or MVNO (i.e. rating engine) based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of SENARATH into invention of GARCIA and HU in order to respond to demand-based charging in a communication network, such as a 5G wireless communication network for dynamically controlling customer traffic in a network when demand-based charging is being used by the network (SENARATH, ¶0002). 
B)	Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GARCIA (US 20190357130 A1) in view of HU (US 20190386894 A1) and further in view of SENARATH (US 2019/0289444 A1) and Dziuk (US 20170075468 A1). 
 	As per claim 2 as applied to claim 1 above, GARCIA in view of HU and SENARATH does not explicitly teach wherein the dynamic account information includes at least one of: a consumed quota of an online account; usage during a billing cycle for an offline account; and temporal details of the billing cycle.
In the same field of endeavor, Dziuk teaches wherein the dynamic account information includes at least one of: a consumed quota of an online account; usage during a billing cycle for an offline account; and temporal details of the billing cycle (Dziuk, ¶0167, temporal interval of the current or previous monthly billing cycle based on historical usage information associated with user’s account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dziuk into invention of GARCIA and HU and SENARATH in order to determine current 
As per claim 11 as applied to claim 10 above, GARCIA in view of HU and SENARATH does not explicitly teach wherein the dynamic account information includes at least one of: a consumed quota of an online account; usage during a billing cycle for an offline account; and temporal details of the billing cycle.
In the same field of endeavor, Dziuk teaches wherein the dynamic account information includes at least one of: a consumed quota of an online account; usage during a billing cycle for an offline account; and temporal details of the billing cycle (Dziuk, ¶0167, temporal interval of the current or previous monthly billing cycle based on historical usage information associated with user’s account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dziuk into invention of GARCIA and HU and SENARATH in order to determine current or previous usage information such as total amount of data transferred to device in a billing cycle. 
As per claim 20 as applied to claim 19 above, GARCIA in view of HU and SENARATH does not explicitly teach wherein the dynamic account information includes at least one of: a consumed quota of an online account; usage during a billing cycle for an offline account; and temporal details of the billing cycle.
In the same field of endeavor, Dziuk teaches wherein the dynamic account information includes at least one of: a consumed quota of an online account; usage during a billing cycle for an offline account; and temporal details of the billing cycle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dziuk into invention of GARCIA and HU and SENARATH in order to determine current or previous usage information such as total amount of data transferred to device in a billing cycle. 
C)	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GARCIA (US 20190357130 A1) in view of HU (US 20190386894 A1) and further in view of SENARATH (US 2019/0289444 A1) and LI (US 20190357136 A1).
As per claim 3 as applied to claim 1 above, GARCIA in view of HU and SENARATH does not explicitly teach wherein: the slice selection function is configured to embed the charging rule ID in the network slice ID.
 	In the same field of endeavor, LI teaches wherein: the slice selection function is configured to embed the charging rule ID in the network slice ID (LI, Fig.3 ¶0138-139 and ¶0148, slice selection function is configured to include charging standard or charging requirement with unique identifier of usage type in the network slice ID (Nes-ID)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LI into invention of GARCIA and HU and SENARATH in order to support different services, including a mobile broadband, the Internet of Things, a smart grid, remote e-medical, a public safety service, and the like using network slicing that includes a 
As per claim 12 as applied to claim 10 above, GARCIA in view of HU and SENARATH does not explicitly teach wherein the charging rule ID is embedded in the network slice ID.
 	In the same field of endeavor, LI teaches wherein the charging rule ID is embedded in the network slice ID (LI, Fig.3 ¶0138-139 and ¶0148, slice selection function is configured to include charging standard or charging requirement with unique identifier of usage type in the network slice ID (Nes-ID)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LI into invention of GARCIA and HU and SENARATH in order to support different services, including a mobile broadband, the Internet of Things, a smart grid, remote e-medical, a public safety service, and the like using network slicing that includes a plurality of independent dedicated virtual sub-networks a same infrastructure (LI, ¶0003). 
D)	Claims 4-8, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over GARCIA (US 20190357130 A1) in view of HU (US 20190386894 A1) and further in view of SENARATH (US 2019/0289444 A1) and Khawer (US 20160219590 A1). 
 	As per claim 4 as applied to claim 1 above, GARCIA in view of HU and SENARATH teaches the policy control server that comprises: a third interface component (GARCIA, ¶0104, receiver 404) configured to receive the first request from the slice selection server (GARCIA, Fig.6 and ¶0128, configured to receive a request 
 	However, GARCIA in view of HU and SENARATH does not explicitly teach a second processor that implements an acquisition module configured to send a second request to the account charging server through the fourth interface component to obtain a charging policy for the UE, and to receive a second response from the account charging server through the fourth interface component that includes the charging policy indicating the charging rules for the UE that are each mapped to a different one of the networks; the second processor implements a rules engine configured to process the charging rules in the second response from the account charging server to formulate the policy for the UE, and to send the first response to the server through the third interface component that includes the policy indicating the charging rules for the UE that are each mapped to a different one of the networks.  
 	In the same field of endeavor, Khawer teaches a second processor that implements an acquisition module configured to send a second request to the account charging server through the fourth interface component to obtain a charging policy for the UE (Khawer, ¶0033 and ¶0037, processor and modules to send request(s) to network charging system (i.e. server) to receive or obtain charging policy for the UE) , and to receive a second response from the account charging server through the fourth interface component that includes the charging policy indicating the charging rules for the UE that are each mapped to a different one of the networks (Khawer, ¶0034 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khawer into invention of GARCIA in view of HU and SENARATH in order to receives a charging policy indicating data usage tariffs for licensed and unlicensed frequency bands for supporting differential charging for usages (Khawer, abstract). 
 	As per claim 5 as applied to claim 4 above, GARCIA in view of HU and SENARATH teaches the second processor further implements a priority module configured to prioritize the charging rules for the UE (HU, ¶0090, classifying or prioritizing charging standards or rules into high, medium, and low levels; also see ¶0149, preferring or prioritizing application with medium charging standard), 
 	However, GARCIA in view of HU and SENARATH does not explicitly teach insert an indication of the priority in the charging rules.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khawer into invention of GARCIA in view of HU and SENARATH in order to receives a charging policy indicating data usage tariffs for licensed and unlicensed frequency bands for supporting differential charging for usages (Khawer, abstract). 
As per claim 6 as applied to claim 4 above, GARCIA teaches the account charging server (GARCIA, Fig.6 and ¶0140, communicate with NG Policy Function (NG PF) (i.e. server) for applicable charges) that comprises: a fifth interface component (GARCIA, ¶0159, other components) configured to receive the second request from the policy control server (GARCIA, Fig.6 and ¶0145, receiving requests (first, second, or more) from the AMF/MMF 104); and a third processor that implements a charging policy manager (GARCIA, Fig.6 and ¶0128, processor that execute a network slice manager 318 of applicable charges). 
 	However, GARCIA does not explicitly teach determine the charging rules for the UE that are each mapped to a different one of the network slices, and to send the second response to the policy control server through the fifth interface component that includes the charging policy indicating the charging rules for the UE that are each mapped to a different one of the network slices.  
In the same field of endeavor, HU teaches determine the charging rules for the UE (HU, ¶0022, determining charging policy of a slice for the UE) that are each mapped 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of HU into invention of GARCIA in order to perform service management based on service policy information that is sent by the gateway user plane to increase participation level of the UE and improve service management capability of the UE. 
	As per claim 7 as applied to claim 6 above, GARCIA in view of HU and SENARATH does not explicitly teach the charging policy manager is configured to assign a validity timer to each of the charging rules, and to populate a parameter of the charging rules with the validity timer.  
 	In the same field of endeavor, Khawer teaches the charging policy manager is configured to assign a validity timer to each of the charging rules, and to populate a parameter of the charging rules with the validity timer (Khawer, ¶0016-17, allocate a timer for valid duration (i.e. validity timer) to each charging policies/rules, and to populate charging parameter of the charging policies with the timer). 


 	As per claim 8 as applied to claim 6 above, GARCIA in view of HU and SENARATH does not explicitly teach the third processor further implements an account balance manager that maintains the account associated with the UE; and the charging policy manager is configured to populate a parameter of the charging rules with the account information regarding the account.  
 	In the same field of endeavor, Khawer teaches the third processor further implements the account balance manager that maintains an account associated with the UE (Khawer, ¶0024, network charging system that maintains an account associated with the UE); and the charging policy manager is configured to populate a parameter of the charging rules with the account information regarding the account (Khawer, ¶0017 and ¶0024, charging policy control configured to generate a parameter of charging policies/rules with information regarding account). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khawer into invention of GARCIA in view of HU and SENARATH in order to receives a charging policy indicating data usage tariffs for licensed and unlicensed frequency bands for supporting differential charging for usages (Khawer, abstract). 

	However, GARCIA in view of HU and SENARATH does not explicitly teach send a second request to the account charging server through the fourth interface component to obtain a charging policy for the UE, and receiving a second response from the account charging server through the fourth interface component that includes the charging policy indicating the charging rules for the UE that are each mapped to a different one of the networks; processing the charging rules in the second response from the account charging server to formulate the policy for the UE, and to sending the first response to the server through the third interface component that includes the policy indicating the charging rules for the UE that are each mapped to a different one of the networks.  
 	In the same field of endeavor, Khawer teaches sending a second request to the account charging server through the fourth interface component to obtain a charging policy for the UE (Khawer, ¶0033 and ¶0037, processor and modules to send request(s) to network charging system (i.e. server) to receive or obtain charging policy for the UE) , receiving a second response from the account charging server through the fourth interface component that includes the charging policy indicating the charging rules for the UE that are each mapped to a different one of the networks (Khawer, ¶0034 and ¶0024, receiving response for charging policy indicating the rules for the UE and data usage according to charging plans (therefore mapping them)); processing the charging rules in the second response from the account charging server to formulate the policy 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khawer into invention of GARCIA in view of HU and SENARATH in order to receives a charging policy indicating data usage tariffs for licensed and unlicensed frequency bands for supporting differential charging for usages (Khawer, abstract). 
 	As per claim 14 as applied to claim 13 above, GARCIA in view of HU and SENARATH teaches prioritizing the charging rules for the UE (HU, ¶0090, classifying or prioritizing charging standards or rules into high, medium, and low levels; also see ¶0149, preferring or prioritizing application with medium charging standard), 
 	However, GARCIA in view of HU and SENARATH does not explicitly teach inserting an indication of the priority in the charging rules.  
	In the same field of endeavor, Khawer teaches inserting an indication of the priority in the charging rules (Khawer, ¶0022 and ¶0024, send or insert an indication of the charging policy based on the higher or lower data usage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
As per claim 15 as applied to claim 13 above, GARCIA teaches receiving the second request in the account charging server from the policy control server (GARCIA, Fig.6 ¶0140 and ¶0145, receiving requests (first, second, or more) in the NG Policy Function (NG PF) (i.e. server) for applicable charges from the AMF/MMF 104); 
	However, GARCIA does not explicitly teach determining, at the account charging server, the charging rules for the UE that are each mapped to a different one of the network slices, and sending the second response to the policy control server through the fifth interface component that includes the charging policy indicating the charging rules for the UE that are each mapped to a different one of the network slices.
   In the same field of endeavor, HU teaches determining, at the account charging server, the charging rules for the UE (HU, ¶0022, determining charging policy of a slice for the UE)  that are each mapped to a different one of the network slices (HU, ¶0021-22, response message that include network slice connection policy indicating charging policy/rule for the UE correspond (therefore mapped) to different network slices), and to send the second response to the policy control server through the fifth interface component that includes the charging policy indicating the charging rules for the UE that are each mapped to a different one of the network slices (HU, ¶0021-22 and ¶0027, slice selection policy indicating information such as charging policy of a network slice for the UE which they are correspond to a plurality (i.e. different) of the network slices 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of HU into invention of GARCIA in order to perform service management based on service policy information that is sent by the gateway user plane to increase participation level of the UE and improve service management capability of the UE. 
 	As per claim 16 as applied to claim 15 above, GARCIA in view of HU and SENARATH does not explicitly teach assigning a validity timer to each of the charging rules, and populating a parameter of the charging rules with the validity timer.  
 	In the same field of endeavor, Khawer teaches assigning a validity timer to each of the charging rules, populating a parameter of the charging rules with the validity timer (Khawer, ¶0016-17, allocate a timer for valid duration (i.e. validity timer) to each charging policies/rules, populating charging parameter of the charging policies with the timer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khawer into invention of GARCIA in view of HU and SENARATH in order to receives a charging policy indicating data usage tariffs for licensed and unlicensed frequency bands for supporting differential charging for usages (Khawer, abstract). 

 	As per claim 17 as applied to claim 15 above, GARCIA in view of HU and SENARATH does not explicitly teach maintaining an account associated with the UE; populating a parameter of the charging rules with information regarding the account.  

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khawer into invention of GARCIA in view of HU and SENARATH in order to receives a charging policy indicating data usage tariffs for licensed and unlicensed frequency bands for supporting differential charging for usages (Khawer, abstract). 
 	Allowable Subject Matter
4.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643